EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 18-20 are cancelled and filed on 11/18/2020
Claims 1, 3, 13, 15, 17 are amended and claims 21-23 are newly added.
The amendment to claim 1, 3 overcome the objection in the action mailed on 8/18/2020.
Election/Restrictions
Claims 1-6, 8-17, 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 7, directed to a non-elected species or the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 7, directed to the invention(s) of claim 1 require all the limitations of an allowable product claim, and no claim has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement for Groups I and II and Species as set forth in the Office action mailed on 5/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 1/25/2021 and follow up on 3/12/2021.
The application has been amended as follows: 
In line 3 of claim 1, “An elongated” is changed to “an elongated”.
In line 7 of claim 1, “A drug” is changed to “a drug”.
In line 1 of claim 2, “the drug supply device” is changed to “The drug supply device”.
In line 1 of claim 3, “the drug supply device” is changed to “The drug supply device”.
In line 2 of claim 3, “A center” is changed to “a center”.
In last line of claim 3, “The expandable” is changed to “the expandable”.
In line 1 of claim 5, “the drug supply device” is changed to “The drug supply device”.
In line 1 of claim 6, “the drug supply device” is changed to “The drug supply device”.
In line 1 of claim 7, “the drug supply device” is changed to “The drug supply device”.
In line 2 of claim 7, “Each of” is changed to “each of”.
In line 3 of claim 7, “When the fluid” is changed to “when the fluid”.
In line 5 of claim 7, “When the fluid” is changed to “when the fluid”.
In line 1 of claim 8, “the drug supply device” is changed to “The drug supply device”.
In line 1 of claim 10, “the drug supply device” is changed to “The drug supply device”.
In line 2 of claim 10, “A patch-shaped is changed to “a patch-shaped”.
In lines 2-3 of claim 11, “is indwelled on the living body surface” is changed to “is configured to be indwelled on the living body surface”.
In lines 5-6 of claim 12, “is indwelled on the living body surface” is changed to “is configured to be indwelled on the living body surface”.
In line 2 of claim 13, “the expandable member disposed along the two diagonals of the quadrangle comprises" is changed to "the expandable member is disposed along two diagonals of the quadrangle and comprises".
In line 13 of claim 15, “the second face" is changed to "the second surface".
In line 26 of claim 15, “the first face" is changed to "the first surface".
 In line 26 of claim 15, “the living body surface” is changed to “a living body surface”.
In line 27 of claim 15, “the first face" is changed to "the first surface".
In line 31 of claim 15, “the first face" is changed to "the first surface".
In line 32 of claim 15, “the first face" is changed to "the first surface".
In line 9 of claim 21, “the balloon” is changed to “the at least one balloon”.
In line 11 of claim 21, “the balloon” is changed to “the at least one balloon”.
In lines 19-20 of claim 21, “the expandable member” is changed to “the at least one balloon”.
In lines 5-6 of claim 23, “the expandable member” is changed to “the at least one balloon”.
In line 3 of claim 23, “; and” is changed to “.”. and the limitation from lines 4-10 of claim 23 is deleted (“the drug supply device being configured to...to the living body surface.”).
Response to Arguments
Applicant’s arguments, see remark, filed 11/18/2020, with respect to newly added limitation “removed from the living body” have been fully considered and are persuasive.  The 103 rejection of claim 1, 15 has been withdrawn. 
Reasons for Allowance
Claims 1-17, 21-23 are allowed 
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, a drug supply device to be introduced into a living body for supplying a drug to a living body surface in the living body, comprising: an elongated shaft, a drug holding sheet, an expandable member and the drug supply device being configured to be positioned in the living body so that the first face of the drug holding sheet contacts the living body surface while the expandable member is in the expanded state to supply the drug on the first face of the drug holding sheet to the living body surface and to be removed from the living body after contacting the living body surface with the first face of the drug holding sheet and after supplying the drug on the first face of the drug holding sheet to the living body surface in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hoogenakker et al. (US. 20150119851A1) (“Hoogenakker”) in view of Venkatraman et al. (US. 20140296798A1) (“Venkatraman”) is the closest prior art of record. Even though Hoogenakker in view of discloses Venkatraman discloses a drug supply device to be introduced into a living body for supplying a drug to a living body surface in the living body, 
As to claim 15, a drug supply device for supplying a drug to a surface of a treatment site within a living body, comprising: an elongated shaft, a drug holding sheet, an expandable member and the drug supply device being configured to be positioned in the living body so that the first face of the drug holding sheet contacts the living body surface while the expandable member is in the unfolded state to supply the drug on the first face of the drug holding sheet to the surface of treatment site in the living body and to be removed from the living body after contacting the living body surface with the first face of the drug holding sheet and after supplying the drug on the first face of the drug holding sheet to the living body surface in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hoogenakker et al. (US. 20150119851A1) (“Hoogenakker”) in view of Venkatraman et al. (US. 20140296798A1) (“Venkatraman”) is the closest prior art of record. Even though Hoogenakker in view of discloses Venkatraman discloses a drug supply device to be introduced into a living body for supplying a drug to a living body surface in the living body, comprising: an elongated shaft, a drug holding sheet, an expandable member, both Hoogenakker and Venkatraman are failing to disclose and the drug supply device being configured to be 
As to claim 21, a drug supply device to be introduced into a living body for supplying a drug to a living body surface in the living body, comprising: an elongated shaft, a drug holding sheet, at least one balloon and the drug supply device being configured to be positioned in the living body so that the first face of the drug holding sheet contacts the living body surface while the at least one balloon is in the expanded state to supply the drug on the first face of the drug holding sheet to the living body surface and to be removed from the living body after contacting the living body surface with the first face of the drug holding sheet and after supplying the drug on the first face of the drug holding sheet to the living body surface in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Venkatraman et al. (US. 20140296798A1) (“Venkatraman”) is the closest prior art of record. Even though Venkatraman discloses a drug supply device to be introduced into a living body for supplying a drug to a living body surface in the living body (abstract), comprising: an elongated shaft (102, Fig. 3), a drug holding sheet (43), but Venkatraman fails to disclose at least one balloon and the drug supply device being configured to be positioned in the living body so that the first face of the drug holding sheet contacts the living body surface while the at least one balloon is in the expanded state to supply the drug on the first face of the drug holding sheet to the living body surface and to be removed from the living body after contacting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783